Title: Tuesday [17 October].
From: Adams, John
To: 


       Read in Gilbert. Went to Monatiquot to see the Raising of the new Meeting House. No Observations worth noting.
       I have not Spirits, and Presence of mind, to seek out scenes of Observation, and to watch critically the Air, Countenances, Actions and Speeches of old men, and young men, of old Women and young Girls, of Physicians and Priests, of old Maids and Batchelors. I should chatter with a Girl, and watch her Behaviour, her answers to Questions, the workings of Vanity and other Passions in her Breast. But objects before me dont suggest proper Questions to ask, and proper Observations to make, so dull and confused at present is my mind.—Betsy Niles affects to trip lightly across the floor, to act with a Sprightly Air, and to be polite. But she is under Restraint, and awe, from her Unacquaintance with Company. Saw Lawyer Thachers Father, at Mr. Niles’s. He said old Coll. Thatcher of Barnstable was an excellent man. “He was a very holy man. I used to love to hear him pray. He was a Counsellor, and a Deacon. I have heard him say, that of all his Titles, that of a Deacon, he tho’t the most honourable.”—Query is he a new Light? Old Age has commonly a sense of the Importance and Dignity of Religion. I dare say, he is not well pleased with his son’s professing the Law. He had rather have him a Deacon.
      